DETAILED ACTION
RESPONSE TO AMENDMENT
1.     Applicants’ amendments/arguments filed 6/14/2021 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 

INFORMATION DISCLOSURE STATEMENT
2.     No new  Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
Claim Rejections –35 USC § 112-NEW MATTER

4.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-4, 7-15 and 17-18  are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 3-4, 7-15 and 17-18  do not comply with the written description requirement and introduce new matter into the patent application.  
Claim 1 has been amended to recite a coloring agent from 6.40-9.6 wt % and one or more gelling and/or structuring agents in a range from about 14 wt % to about 22.7 % and one or more waxes in a range of from about 3 to about 6 wt % and having a hardness in a range of from about 6 to about 14 decimillimeters. 
Claim 1 recites a bis-carboxy silicone polymer component in a range of from about 10 wt % to about 20 wt %. 
Applicants are mixing and matching different amounts from different specific  formulations in the instant specification which does not give basis for the amounts and formulations as claimed. The only colorant range from 6.40-9.6 is present in a formulation with bis-carboxydecyl dimethicone at 13 % and no waxes are present (para 0046) and para 0022). The only ranges taught of 14.8-22.7 is the structuring agents (para 0081 and para 0045) again with no waxes. These formulations also do not recite the range about 10-20 wt % of at least one bis-carboxy silicone polymer and only recite bis-carboxydecyl dimethicone. The closest gelling agent is 13.6-20.50 %. The claim also recites waxes from about 3-6 % and the instant specification the instant specification does not give basis for one or more waxes in a range of from about 3 to about 6 wt % and having a hardness in a range of from about 6 to about 14 decimillimeters. Paragraph 0037 of the instant specification in relation to the hardness only discloses a microcrystalline wax. The instant specification discloses in para 0040 that in additional examples, the free-standing cosmetic stick or cosmetic liquids can also include Carnauba wax and Candelilla wax in concentrations that total about 4 wt % to about 6 wt % of the free-standing stick formulation. A formulation that includes dimethicone/divinyl dimethicone/Silsesquioxane crosspolymer; Copernecia and Cerafera wax is added to the foundation and blush formulation embodiments in a concentration of 3 to 4 percent by weight to impart an effective degree of transfer to a user's skin. Thus the only wax recited is the claimed range is copernecia and cerifera wax and  the instant specification does not provide support for one or more other waxes as well as the hardness of the copernecia and cerifera wax is not supported by the instant specification. 
Claim 1 further recites a bis-carboxy silicone polymer component in a range of from about 10 wt % to about 20 wt however, formulations containing this range, for example para 0045, are specific formulations that don’t give basis for any wax (one or more) or any coloring and structuring/gelling agents in the amounts claimed.  Claim 2 recites the bis-carboxy silicone polymer component comprises one or more polymers however, all the examples given are to a specific one which is bis-carboxydecyl dimethicone. The independent claims do not cure the deficiencies of claim 1. Claim 1 requires one or more waxes and claim 13 recites specific ingredients but does not include any of the waxes. Claim 14 recites ozocerite which is defined in the specification as a wax, but not the hardness, and recites it as present from 1-3 % which is outside the range of the one or more waxes of claim 1. Claims 2-3 and  8-9 recite the bis-carboxy silicone polymer component comprises one or more polymers however, the instant specification in the given ranges disclose bis-carboxydecyl dimethicone as the polymer present from about 10 wt % to about 20 wt %  of the composition and not the component. The Examples with the recited ingredients of the waxes, and gallant/structuring agent are of the polymer and not directed to the component. 


 Claim Rejections –35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8-9 and 13-14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a bis-carboxy silicone polymer component and claim 2 recites one or more polymers and thus it is not clear what this actually means because the specification discloses  bis-carboxydecyl dimethicone present from 10-20 % of the composition with the recited additional ingredients but not as a component. The instant specification discloses the one or more polymers can be in a range of from about 5 wt % to about 30 wt % of the bis-carboxy silicone polymer component, about 10 wt % to about 20 wt.  The Examples with the recited ingredients of the waxes, and gallant/structuring agent are of the polymer and not the component thus it is not clear if the bis-carboxy polymer component of claim 1 in the range of about 10 wt % to about 20 wt % is recited as part of the composition or if it is recited to be as the polymers present in the component rather than present by the composition. Claim 13depends from claim 12 which depends from claim 1 and recites the cosmetic stick comprise the specific ingredients in the ranges as disclose in claim 13 however, claim 1 requires one or more wax about 3 to about 4 % and claim 13 doesn’t have any wax so it is unclear if waxes are present or not. Claim 14 recites a wax ozocerite from 1-3 % but it is inconsistent with the about 3 to about 6 wt % of one or more wax of claim 1.

6.	Claims 19-20 are in independent form and are allowable. Applicants’ arguments are moot in view of the new grounds of rejection as necessitated by amendment.

CORRESPONDENCE
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615